210 F.2d 652
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Thomas H. BRODHEAD and Elizabeth S. Brodhead, Respondents.
No. 13805.
United States Court of Appeals Ninth Circuit.
March 10, 1954.

H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Lee A. Jackson, Joseph F. Goetten, Meyer Rothwacks, Sp. Assts. to Atty. Gen., Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D. C., for petitioner.
Petition to Review Decisions of the Tax Court of the United States.
Milton Cades, Smith, Wild, Beebe & Cades, J. Russell Cades, Eugene H. Beebe, Honolulu, Hawaii, for respondents.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
The Commissioner of Internal Revenue seeks review of two decisions of the Tax Court — a decision redetermining the income tax liability of Thomas H. Brodhead and Elizabeth S. Brodhead for the calendar years 1943, 1944 and 1945 and a decision redetermining the income tax liability of Thomas H. Brodhead and Elizabeth S. Brodhead for the calendar year 1948. The decisions are affirmed on the grounds and for the reasons stated in the Tax Court's findings and opinion, Brodhead v. Commissioner, 18 T.C. 726.